El Juez Peesidente Se. Heenández,
emitió la opinión del tribunal.
En el presente caso Luisa Saldamando née de la Puente, asistida de su legítimo esposo Eoque Saldamando Torre, pre-sentó demanda enmendada ante la Corte de Distrito del Dis-trito Judicial de Ponce con fecha 3 de marzo del año 1913¿ *97contra Lnisa Yaldecilla née Mongil, asistida de su legítimo esposo Bernardo Yaldecilla y Córdova, con súplica de que la demandada fuera condenada a pagar a la demandante la suma de $25,000 en concepto de indemnización de daños y perjuicios causádosle con motivo de los conceptos falsos y difamatorios .consignados en una carta injuriosa que la demandada había dirigido a la demandante.
Los hechos fundamentales de la demanda en síntesis pue-den reducirse a dos:
Primero: que la demandada envió a la demandante una carta escrita de su puño y letra que se transcribe en dicha demanda, cuya carta, que contenía conceptos falsos e inju-riosos para la demandante, fué entregada a un tercera persona que se enteró dé su contenido.
Segundo: que con motivo de los conceptos falsos y difa-matorios consignados en la carta, la demandante ha sufrido daños que estima en la suma de $25,000.
La demandada negó los hechos fundamentales de la de-manda y alegó además que en la hipótesis de ser ciertos, la carta fué entregada y escrita a la propia demandante que es su prima, bajo sobre cerrado, sin malicia, y como respuesta a otra carta provocadora y despreciativa que la misma deman-dante le escribiera, habiendo procedido la demandada en de-fensa de sus intereses y en el curso de una controversia que interesaba a ambas partes.
Celebrado el juicio la corte entre otros hechos estimó pro-bado que la carta originaria del pleito fué entregada por la demandada a una mensajera ba,jo sobre cerrado y sin direc-ción escrita alguna, para que la llevara a la casa de la deman-dante; que la referida carta fué entregada no a la deman-dante, sino a su esposo Boque .Saldamando el cual se enteró de su contenido antes de que la demandante la hubiera leído, siendo responsable de ello la propia demandada;. que la carta no tiene el carácter de privilegiada y envuelve conceptos fal-sos, injuriosos y difamatorios por sí mismos, dirigidos por la demandada a la demandante sin motivo justificable alguno; *98que la carta fué publicada por parte de la demandada y que los perjuicios que esa publicación baya podido causar a la demandante son de carácter puramente nominal, por todo lo cual fué declarada con lugar la demanda y condenada Luisa Mongil de Yaldecilla a pagar a la demandante Luisa de la Fuente de Saldamando, la suma de $1 y además la de $250 como honorarios de su abogado, y las costas y desembolsos del pleito.
La demandante solicitó la reconsideración de la anterior decisión en la parte relativa a la cuantía de honorarios, soli-citando que éstos fueran aumentados hasta la suma de $1,000 a cuya pretensión se opuso la parte demandada, interesando al propio tiempo se dejara sin efecto la condena al pago de honorarios, comprendida en la decisión de que se trata.
La corte resolvió la moción de reconsideración en el sen-tido de conceder a la parte demandante la suma de $400 como honorarios de su abogado en lugar de $250 que por un error de apreciación había fijado en la decisión reconsiderada, y con fecha 31 de julio dictó nueva sentencia condenando a la deman-dada a pagar a la demandante la suma de $1 como indemni-zación de daños y perjuicios de carácter nominal y además $400 como honorarios de su abogado, y las costas y desem-bolsos del pleito.
Esa sentencia fué apelada por la parte demandada en ■cuanto al pronunciamiento por el cual se le condena entre otras ■cosas al pago de $400 para honorarios del abogado de la de-mandante, y las costas.
Aléganse como motivos del recurso, que la corte de Ponce ■cometió error al dictar el pronunciamiento apelado y en todo caso, al fijar la cuantía de los honorarios en dicho pronunciamiento, y sobre todo al fijar esos honorarios en can-tidad mayor de $100, sosteniendo al efecto que la sección 573 de los Estatutos Eevisados relativa a honorarios en caso de libelo ha sido derogada por la Ley de marzo 12, 1908, enmen-dando los artículos 327 y 339 del Código de Enjuiciamiento Civil, que estima aplicable al caso.
*99La ley para determinar los daños y. perjuicios cansados por libelo y calumnia fné aprobada en 19 de febrero de 1902, comenzando a regir desde esa fecba, según sn sección 11 qne es la última de la misma.
Las secciones 7a. y 10a. de dicha ley según aparecen en el testo español dicen así:
“Sección 7. — Si el fallo resultare a favor del demandante, inclu-yendo las costas y honorarios razonables del abogado de la acusación, que se tasarán por el tribunal, o si el fallo fuese a favor del deman-dado, y si el tribunal decidiere que la acción fuá interpuesta por el demandante sin causa justificada, el fallo incluirá además de las cos-tas, los honorarios del abogado, que se tasarán por el tribunal, y no excederán de ciento cincuenta dollars ($150).”
“Sección 10. — Toda ley, parte de ley, orden y parte de orden que se oponga a esta ley, queda por la presente derogada. ’ ’
Como el texto español de la sección 7a. que dejamos trans-crita es confuso en sus términos, juzgamos conveniente para su más clara inteligencia bacer la versión castellana del texto inglés consignándola como la consignamos a continuación:
“Sección 7. — Si se dictara la sentencia a favor del demandante se incluirán, en ésta las costas y los honorarios razonables de abogado que se fijarán por la corte. Si la sentencia se dictara a favor del de-mandado y estimara la corte que la acción fúé iniciada por el de-mandante sin haber una causa que la justificara, la sentencia incluirá además de las costas, los honorarios de abogados, los que serán fijados por la corte y no excederán de $150.”
El procedimiento que regía sobre costas al publicarse la ley de 10 de febrero de 1902 era el estatuido por la Orden General No. 118, aprobada en agosto 16 de 1899, cuya ley en sus secciones 63 y 64 dispone que las costas se impongan siempre a la parte cuyas pretensiones se hubieren totalmente desestimado, resolviendo el tribunal conforme a equidad en los demás casos, y que las costas comprenderán los honorarios de los letrados defensores, los derechos de los procuradores, las indemnizaciones de testigos o peritos, y los gastos de jus-*100ticia que cada litigante hubiere hecho por consecuencia nece-saria y directa del litigio sostenido.
Para la tasación de costas había de seguir rigiendo el procedimiento establecido por el Título XI del libro Io. de la Ley de Enjuiciamiento Civil que entonces regía y que en ese particular no fué derogúela por la Orden General de que se deja hecho mérito.
La Ley de 19 de febrero de 1902 en su sección 7a. aceptó el precepto general que a su publicación regía, de que la con-dena de costas comprendía los honorarios de los letrados de-fensores y sólo varió la forma de su aplicación y ejecución ordenando que los honorarios.se fijaran en la sentencia.
Vino luego el Código de Enjuiciamiento Civil aprobado en 1°. de marzo de 1904, el que comenzó a regir en Io. de julio del mismo año y estableció un nuevo sistema de procedimiento, cuyo código en el capítulo 6o. del título 13, trata "de las cos-tas,” y entre otros artículos contiene el 327 que copiado a la letra dice así:
"Artículo 327. — La cuantía y forma de pago de los honorarios de los abogados-y consultores se deja al convenio expreso o tácito de las partes; pero las partes en pleitos o procedimientos tendrán derecho a las costas y a los desembolsos, según más adelante se dispone. ’ ’
Los artículos 328 y 330 enumeran los casos en que deben concederse las costas al demandante o al demandado según que uno u otro obtengan fallo a su favor, y entre esos casos figuran los procedimientos especiales, sin que éstos se preci-sen o determinen. Es de notar que en parte alguna de nues-tro Código de Enjuiciamiento Civil, se hace mención de acción civil para reclamar daños y perjuicios causados por libelo y calumnia.
Ahora surge la cuestión de si ese artículo 327 ha derogado o nó la sección 7a. de la Ley de 19 de febrero de 1902.
El artículo 361 del mismo Código de Enjuiciamiento Civil dice así:
*101“Toda ley, reales decretos, órdenes, órdenes militares, disposicio-nes o partes de ellos incompatibles o en conflicto con este código, que-dan por la presente derogados. ’ ’
Como se ve, el artículo 327 del Código de Enjuiciamiento Civil prescribe en términos generales que el pago de hono-rarios se deja al convenio expreso o tácito de las partes, sin que por tanto éstas puedan ser condenadas en la sentencia o fallo a verificar dicho pago, mientras que la sección 7a. de la Ley de. 19 de febrero de 1902 ordena por modo imperativo que, en los pleitos de daños y perjuicios por libelo o calum-nia, la parte a cuyo favor se dicte sentencia cobre los honora-rios de sn abogado, incluyéndose éstos en el fallo; pero no encontramos que el precepto general del Código de- Enjuicia-miento Civil esté en conflicto con el especial de la Ley de 19 de febrero de 1902 hasta el punto de que no puedan existir conjuntamente, y de que el segundo haya sido derogado por el primero. La intención de derogar no aparece claramente expresada en la ley y la derogación tácita de las leyes no es favorecida por las cortes. Véase el caso de Ex parte Axtmayer v. El Pueblo, decidido en abril 22 del año próximo pasado.
T que no existe incompatibilidad entre los dos preceptos de que dejamos hecho mérito lo demuestra el hecho de que el Código de Enjuiciamiento Civil de California, en cuyo artí-culo 1021 no se incluyen bajo la denominación de costas los honorarios de abogado, contiene en su artículo 418 un precepto si no igual muy parecido al de la sección 7a. de la Ley de 19 de febrero de 1902, disponiendo que en una acción por libelo o calumnia, cuando se dicte sentencia a favor del demandante, se le concederá la suma de $100 como costas para pago de honorarios de abogado además de las otras costas, y cuando se desestime la acción o se dicte sentencia a favor del deman-dado, se le concederán $100 para honorarios de abogados en adición a las demás costas. Si en el Código de California existen los dos preceptos, general y especial de que se deja hecho mérito y ambos son de aplicación, sin que pueda decirse *102que sean incompatibles o estén en conflicto, bien pudo existir en nuestro Código de Enjuiciamiento Civil de 1904 el artí-culo 327 ya transcrito, de carácter general, sin derogar la sección 7a. de la Ley de 19 de febrero de 1902 que contiene un precepto especial.
Como la sección 7a. de la ley citada no fué derogada por el artículo 327 del Código de Enjuiciamiento Civil, la enmienda de dicbo artículo becha por la Ley de 12 de marzo de 1908 así como tampoco las demás enmiendas que contiene dicha ley, pueden afectar a aquella sección.
La corte inferior al dictar su sentencia de 31 de julio del año próximo pasado condenando a la demandada al pago de las costas’y honorarios de abogado de la parte demandante se ajustó al precepto que para ese caso establece la sección 7a. de la Ley de 19 de febrero de 1902, sin que fuera de apli-cación la resolución dictada por esta Corte Suprema en el caso de Hermida v. Márquez, decidido en 5 de mayo de 1913, que había de regularse por la Ley de marzo 12, 1908 enmendando los artículos 327 y 339 del Código de Enjuiciamiento Civil.
El juez estimó-que los honorarios razonables del abogado de la parte demandante debían fijarse en la suma de cuatro-cientos dollars ($400), en lo cual obró dentro de sus faculta-des ; y como no se nos ha demostrado que cometiera abuso de discreción, aceptamos dicha suma como razonable, por cuanto la corte inferior que conoció y decidió el caso, se encontraba en mejores condiciones que nosotros para apreciar la exten-sión, naturaleza y alcance de los servicios profesionales del letrado de la parte demandante.
El caso de Martínez v. Padilla, decidido en 27 de mayo de 1913, no favorece las pretensiones de la parte apelante, pues según dejamos establecido, el presente tiene que regularse por la Ley de 19 de febrero de 1902 y no le es aplicable la Ley de 12 de marzo de 1908, que enmendó los artículos 327 y 339 del Código de Enjuiciamiento Civil.
*103Es de confirmarse la sentencia de la corte inferior en la parte en que lia sido apelada. '

Confirmada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.